Allowable Subject Matter
1.	This office action is a response to communication submitted on 07/09/2020. 
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 07/09/2020 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1-9 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	UENO et al. (US 20150303839 A1), ONUMA et al. (US 20110227513 A1), SUZUKI (JP 2005001823 A), O'Gorman et al. (US 7414425 B2) and ENOMOTO  et al. (JP H07322411 A) are the closest prior art disclosed.
However, regarding claim 1, the prior arts disclosed above do not teach or fairly suggest alone or in combination “in the brake control, turns all the switching elements to the OFF state when a detected current value that is detected by the current detection unit is higher than a predetermined first threshold, and in the brake control, adjusts a drive pattern of the predetermined switching element in order to prevent the detected current value from exceeding a predetermined second threshold that is lower than the first threshold when the detected current value is lower than the first threshold”.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846